 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEXANDER P. LEES,                                  No. 2:19-cv-0703 MCE CKD P
12                         Petitioner,
13              v.                                        ORDER
14    PBSP WARDEN,
15                         Respondent.
16

17             Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. Nevius v. Sumner, 105 F.3d 453, 460 (9th

19   Cir. 1996). However, 18 U.S.C. § 3006A(a)(2) authorizes the appointment of counsel at any

20   stage of the case if “the interests of justice so require.” In light of the pending recommendation

21   that this action be dismissed, the court does not find that the interests of justice would be served

22   by the appointment of counsel at the present time.

23             Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

24   counsel (ECF No. 15) is denied.

25   Dated: June 18, 2019
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27   13:lees0703.110
                                                       UNITED STATES MAGISTRATE JUDGE

28
                                                        1
